Citation Nr: 0841286	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
September 19, 2005 for lumbar strain and lumbar spine 
degenerative disc disease.

2.  Entitlement to an initial rating higher than 20 percent 
for the period on and after September 19, 2005, for lumbar 
strain and lumbar spine degenerative disc disease.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from December 1994 to December 
1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Waco, 
Texas, which granted service connection for the lumbar spine 
disorder and assigned an initial noncompensable evaluation, 
effective August 2004, and denied the hemorrhoids claim.  The 
veteran appealed the initial evaluation and the denial of the 
hemorrhoids claim.

A Decision Review Officer, in a May 2005 rating decision, 
granted a compensable evaluation of 10 percent for the lumbar 
spine disorder, effective retroactively to August 2004.  An 
October 2005 rating decision increased the evaluation from 10 
percent to 20 percent, effective September 19, 2005.  The 
veteran continued his appeal for an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to 
be seeking the highest possible rating unless he expressly 
indicates otherwise).

The veteran appeared at a Travel Board hearing in July 2008 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.  At the veteran's request, the undersigned held 
the record of the hearing open for 60 days for submission of 
additional evidence, but no additional evidence was in fact 
submitted.

The veteran submitted a Notice of Disagreement with the 
effective date of the 20 percent rating, and a statement of 
the case was issued in February 2006.  The claims file 
reflects no record of the statement of the case having been 
returned by U.S. Postal authorities as undeliverable.  
Neither is there any record of the veteran having submitted a 
Substantive Appeal in response to the statement of the case.  
Thus, the appeal of that issue was not perfected.  See 
38 C.F.R. § 20.200 (2008).  The Board notes, however, that 
this fact is of de minimus impact, for the veteran is 
entitled to a staged rating where shown by the evidence, 
since he appealed his initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In July 2008, the veteran submitted an informal claim for 
service connection for depression secondary to his low back 
disorder.  This issue has not been considered by the RO, much 
less denied and timely appealed to the Board.  So, it is 
referred to the RO for appropriate action, as the Board does 
not currently have jurisdiction to consider it.  See 38 
C.F.R. § 20.200 (2008); Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

The issue of service connection for hemorrhoids is addressed 
in the REMAND portion of the document below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 19, 2005, the veteran's 
low back disorder manifested with limitation of motion (LOM) 
on forward flexion with some stiffness.  No qualifying 
incapacitating episodes, LOM on forward flexion of 60 degrees 
or less, or combined range of motion (ROM) of 120 degrees or 
less were manifested.  Neither were any neurological deficits 
manifested.

2.  The medical evidence since September 19, 2005, show that 
the veteran's low back disorder is manifested with LOM on 
forward flexion of less than 60 degrees and does not document 
LOM on forward flexion of less than 40 degrees, that the 
appellant had any qualifying incapacitating episodes due to 
lumbar disc disease during the previous twelve-month period, 
or that he has separately ratable neurological manifestations 
to be combined with the orthopedic manifestations.


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial rating higher 
than 10 percent for lumbar spine degenerative disc disease, 
for the period prior to September 19, 2005.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2008).

2.  The requirements are not met for an initial rating higher 
than 20 percent for the chronic orthopedic manifestations of 
lumbar spine intervertebral disc syndrome (IVS), for the 
period beginning on September 19, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).   It is noted that compliant 
notice regarding the service connection claims was issued in 
October 2004, prior to the April 2005 rating decision on 
appeal.  The decision of the United States Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson, 12 Vet. App. 119, it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability, as is the case with the 
veteran's lumbar spine disorder.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.


Analysis

Historically, the veteran injured his back when he fell some 
four feet or so from the flight deck of the USS Eisenhower.  
He underwent a laminectomy which included a spinal fusion at 
L5-S1 in 2004.  VA received his initial application for VA 
benefits after his back surgery.  The RO assigned the 
veteran's initial evaluation under Diagnostic Code 5243 for 
IVS.

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate IVS under Diagnostic Code 5243.  
The rating criteria require IVS to be rated (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVS that requires bed rest prescribed by 
a physician and treatment by a physician.  Id., Note 1.  When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are evaluated under the criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are evaluated separately under the criteria for 
the most appropriate neurologic diagnostic code or codes.  
Id., Note 2.

Although the veteran reports periods of recurrent bed rest as 
self-treatment, there is no evidence of physician-prescribed 
bed rest, and neither does the veteran asserts such 
treatment.  The Board notes the veteran's assertion in his 
June 2005 Substantive Appeal that his self-imposed bed rest 
was in response to his physician's instructions, but the 
Board is constrained to apply the rating criteria as drafted.  
Thus, the Board will review the veteran's rating on the basis 
of the chronic orthopedic and neurological manifestations of 
his IVS.

Chronic orthopedic manifestations of a spine disorder are 
rated on the basis of LOM.  The rating formula provides that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
rating applies if forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent rating applies if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if the disability is manifested by 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For forward flexion 
of the thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a.

At the initial VA spine examination of March 2005, the 
veteran told the examiner he experienced a constant dull ache 
of his low back, and prolonged standing, walking, 
positioning, or bending and lifting, increased his pain.  He 
also noted that the pain caused sleep difficulty.  His 
medication was confined to Motrin 400 mg, which provided good 
relief, and he used a back brace.  He also noted that he had 
lost two months from work, including bed rest, during the 
prior year.  Physical examination revealed symmetrical back 
musculature with well developed and good strength and muscle 
tone, and a well-healed and non-tender surgical scar.  There 
was no tenderness to palpation of the costo-vertebral, and 
there was no evidence of loss of normal curvature, limb 
dysfunction, atrophy, fasciculation, or spasm.  ROM on 
forward flexion was 0 to 90 degrees, and combined ROM was 270 
degrees.  Neurological examination was normal in all spheres.

As already noted, the RO assigned an initial noncompensable 
rating upon receipt of the above examination report.  In his 
May 2005 Notice of Disagreement, the veteran asserted that he 
in fact had LOM and pain on movement at all times.  Contrary 
to the examiner's notation of 400 mg of Motrin, the veteran 
asserted he took 800 mg, and it barely relieved the pain but 
it did not make him drowsy, which is why he did not use 
Percocet.  The Board notes the veteran did not indicate if 
each dosage of the Motrin was 800 mg or if that was the total 
daily intake.  So, there may well not be any discrepancy 
between his assertion and the examination report.

Although the examiner noted there was no evidence of pain on 
motion or additional loss of ROM secondary to pain, the 
Decision Review Officer allowed a compensable rating of 10 
percent on that basis.  The Board must infer he based the 
allowance on the veteran's assertions in his Notice of 
Disagreement, the provisions of the General Rating formula 
notwithstanding.  Thus, the Board finds the veteran's low 
back disorder did not meet or approximate a rating higher 
than 10 percent as of the March 2005 examination, as his ROM 
on forward flexion was normal, see 38 C.F.R. § 4.71a, Plate 
V, and his neurological examination was also normal.  
38 C.F.R. § 4.7.  The Board further notes that the period of 
time the veteran noted he lost from work, which included bed 
rest, was following his surgery, which was prior to the 
receipt of his claim.  The Decision Review Officer also 
arranged another examination.

At the September 2005 examination, the veteran not only told 
the examiner he continued to experience a constant ache, he 
also reported the pain sometimes radiated into his right hip 
with an occasional burning sensation.  On a scale of 1 to 10, 
he assessed the pain as 2-7/10, depending on the type and 
length of activity.  He denied any bowel, bladder, visual 
disturbance, numbness, or weakness.  The veteran did not use 
a cane or other assistive device, and he used his back brace 
only for repetitive bending.  The examiner noted the 
veteran's low back disorder had no impact on his usual 
occupation, as he worked as a services account manager, and 
he had not lost any workdays secondary to a doctor's excuse.  
He avoided strenuous activities, but otherwise, his disorder 
did not impact his usual daily activities.

Visual inspection of the veteran's thoracolumbar spine 
revealed no abnormalities.  The veteran's gait was slow and 
spine lordosis was decreased.  Physical examination revealed 
ROM on forward flexion of 0 to 55 degrees with onset pain at 
45 degrees.  There was no objective evidence of muscle spasm 
or guarding.  Further, the examiner noted that there was no 
additional loss of ROM with repetitive use.

In light of the above findings on examination, the Board 
finds that the veteran's orthopedic manifestation more nearly 
approximated a 20 percent rating, as the veteran's ROM on 
forward flexion was 55 degrees.  The Board finds a higher 
rating was not met or approximated, as ROM on forward flexion 
was not 30 degrees or less.  Neither was there any evidence 
of ankylosis-favorable or unfavorable.  For VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
38 C.F.R. § 4.71a, Note (5).  The fact the veteran's back 
manifests ROM, even if limited, shows there is no ankylosis 
as described in the rating criteria.

In addition to the above orthopedic findings, the Board notes 
the objective findings on neurological examination.  While 
the veteran's sensation to touch was normal, as was his motor 
and strength, to include the absence of atrophy, the examiner 
noted decreased right Achilles tendon reflex.  There is no 
medical evidence of any separately ratable neurological 
disability.

At the May 2007 examination, the veteran told the examiner 
that, on average, his constant pain was 2/10, but after doing 
yard work or a similar activity it was 7/10.  He still used a 
back brace, and prolonged activity triggered the pain.  He 
continued to deny any bowel or bladder involvement.  The 
examiner noted that there were no postural abnormalities or 
fixed deformity.  The veteran's gait was observed to be 
normal.  Physical examination revealed no tenderness of the 
lumbosacral spine or muscle spasm.  Examination on ROM 
revealed forward flexion of 0 to 70 degrees, with onset of 
pain at 50 degrees.  The examiner noted the veteran 
complained of guarding while bending, but spinal contour was 
preserved.  Repetitive motion did not result in additional 
loss of ROM.

The findings on examination show the veteran's orthopedic 
manifestation to have met the criteria for a 10 percent 
rating, in as much as forward flexion exceeded 60 degrees but 
was less than 85 degrees.  See 38 C.F.R. § 4.71a.  
Nonetheless, the Board will allow the 20 percent rating to 
continue through this period to allow for flare-ups.  Thus, 
the Board finds the veteran is more than reasonably 
compensated for his chronic orthopedic manifestations.  A 
higher rating was not met or approximated, as ROM on forward 
flexion was well in excess of 30 degrees.

Neurological examination revealed sensation to light 
monofilament touch as normal, as was motor and strength 
examination.  The examiner noted no atrophy, as tone and 
strength were normal.  Knee and ankle jerk reflexes, however, 
were 1+/4 bilaterally.  No other deficits were noted.  There 
is no medical evidence of any separately ratable neurological 
disability.

Thus, the Board finds the preponderance of the probative 
medical evidence shows the veteran's IVS to have more nearly 
approximated a 10 percent rating for chronic orthopedic 
manifestations for the period prior to September 19, 2005, 
and a 20 percent rating for the period on and after September 
2005.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a.  

The Board notes the veteran's assertions of lost time from 
work, including his notation at the hearing that he had lost 
10 days from work during what he termed as 10 to 11 
incapacitating episodes.  See Transcript, p. 10; Barringer v. 
Peake, No. 06-3088 (U.S. Vet. App. Sept. 16, 2008) (Board 
must discuss whether referral for extraschedular 
consideration is indicated where raised by the evidence of 
record).  The RO Decision Review Officer denied submission 
for extraschedular consideration.  The Board affirms that 
determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds the veteran's IVS disability does not in fact 
present an exceptional disability picture, as it is fully 
contemplated by the VA rating criteria.  See Thun v. Peake, 
22 Vet. App. 111 (2008); VAOPGCPREC No. 6-1996 (Aug. 16, 
1996), 61 Fed. Reg. 66,749 (1996).  Thus, the Board finds no 
basis on which to disagree with the Decision Review Officer.  
The Board further finds the currently assigned schedular 
ratings, as explained above, have already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected IVS.  See 38 C.F.R. § 4.1.  Therefore, in 
the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against higher ratings, the doctrine is not for application.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 

ORDER

Entitlement to an initial evaluation higher than 10 percent 
for lumbar strain and lumbar spine degenerative disc disease 
(IVS) for the period prior to September 19, 2005, for the 
chronic orthopedic manifestations, is denied.

Entitlement to an initial evaluation higher than 20 percent 
for lumbar strain and lumbar spine degenerative disc disease 
(IVS) for the period beginning on September 19, 2005, for the 
chronic orthopedic manifestations, is denied.


REMAND

The September 2005 VA rectum examination notes the examiner 
found no hemorrhoids on examination, and the examiner noted 
he found no documentation of the veteran's report that a 
private diagnostic test found a hemorrhoid.  Further, the 
examiner noted, VA flexible sigmoidoscopy was normal.

A July 2000 flexible sigmoidoscopy conducted for the 
veteran's primary private physician showed a small internal 
hemorrhoid.  No other abnormality was shown.  This report was 
associated with the claims file in October 2004; so, it is 
not clear why the VA examiner did not note it in his review 
of the claims file.  A September 2005 private colonoscopy 
showed small external hemorrhoids.

Service treatment records noted the veteran's treatment for 
rectal bleeding in June 1998.  Physical examination was 
normal.  The veteran continues to assert that he has bleeding 
with his stools and that he has active hemorrhoid symptoms.

Accordingly, the case is REMANDED for the following action:

1.  AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for hemorrhoids.  After 
securing the necessary release, AMC/RO 
should obtain any records not already 
associated with the claims file.

2.  After the above is complete, AMC/RO 
shall arrange another VA examination by an 
appropriate examiner to determine if the 
veteran in fact manifests hemorrhoids.  
Request the examiner to render an opinion as 
to whether it is at least as likely as not 
(a 50-50 probability) that any diagnosed 
hemorrhoid disorder is related to the rectal 
bleeding documented in the service treatment 
records, or is otherwise causally related to 
the veteran's active service.  Any opinion 
should be fully explained and the rationale 
provided.

The claims folder must be made available to 
the examiner for review as part of the 
examination.

3.  Advise the veteran in a notice letter that 
it is his responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination without 
good cause include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655.  In the event that the 
veteran does not report for any ordered 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known address 
prior to the date of the examination. It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.

4.  After the development requested has been 
completed, AMC/RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this REMAND.  
If the report is deficient in any manner, 
AMC/RO must implement corrective procedures at 
once.

5.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).








 Department of Veterans Affairs


